DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 require that the gas permeable membrane is “substantially planar”.  The specification as originally filed does not provide any description of the shape of the gas permeable membranes and the drawings do not make it clear that the membrane is “substantially planar”. As such this is directed to new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-6, 8-9-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdenberger et al. (US 2014/0349385) in view of Goodwin et al. (US 8,603,805 herein referred to as Goodwin ‘805) in view of Goodwin et al. (US 2013/0082410) in view of Gyure (US 2009/0130704)..

Regarding claims 1 and 10 Erdenberger discloses pressure-controlled bio-growth chamber apparatus for optimal cellular growth comprising: (See Abstract and Figs. 1A-1B, 7, and 22 wherein there is a bioreactor, i.e. bio-growth chamber, which may be pressure controlled via gas/material delivery and removal.)

an enclosure comprising: at least one outer wall defining an interior chamber with an opening, the walls being configured to receive a lid to cover the opening to seal the chamber from ambient atmosphere; and, a floor connected to the at least one wall to define a bottom boundary of the chamber; (See Erdenberger Fig.1A-1B, 7, and 22 wherein there is an enclosure, i.e. bag, comprising an outer wall defining an interior chamber with an opening and the walls are configured to receive a lid to cover the openings, i.e. top plate 726, and seal the chamber from ambient atmosphere, i.e. the bag is hermetically sealed. The bag also has a floor connected to the wall to define a bottom boundary of the chamber.)

a control system housing exterior to and coupled to the enclosure; (See Erdenberger [0081] wherein there is a support structure 106 which is exterior to and coupled to the enclosure and includes controllers, i.e. and is this a control system housing)

 a circulation mechanism operably coupled to the enclosure and configured to agitate a liquid medium within, (See Erdenberger [0079]-[0080] wherein there is at least one mechanism operably coupled to the enclosure configured to introduce or aspirate fluids from the chamber, i.e. a circulation mechanism, and such introduction and aspiration of materials agitates liquid medium within.)



Erdenberger also disclose controlling gas delivery does not specifically disclose the use of a gas introduction system comprising a gas permeable membrane forming a floor of the enclosure.

Goodwin ‘805 discloses a bioreactor having an enclosure wherein a floor of the enclosure comprises a substantially planar, solid, gas permeable membrane having a first side and a second side adapted to communicate gaseous elements between an interior of said chamber and an exterior of said chamber while substantially containing the liquid medium in the chamber and supported substantially by the first side of the gas permeable membrane. (See Goodwin Fig. 14 and Abstract, Col. 8 Lines 32-45 and Col. 15 Lines 17-49 wherein a bioreactor enclosure has a floor formed from a gas permeable membrane which is impermeable to liquids.  The gas permeable membrane is substantially planar as shown in the Figure 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide floor comprising a sparger formed of a gas permeable membrane as described by Goodwin ‘805 in the device modified Erdenberger because such a sparger provides a flexible and economical sparging device capable of gas delivery as would be desirable for use in the device of Erdenberger,
	Furthermore assuming arguendo in regards to the shape of the gas permeable membrane being substantially planar it is noted that such a modification would have required a mere change in shape of the membrane which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  	

Goodwin et al. discloses a bioreactor wherein a floor of the enclosure comprises a gas permeable membrane which defines a chamber.  Said gas permeable membrane is connected to a pressure differential control mechanism is configured to controllably introduce a predetermined gaseous element into the plenum chamber at a controlled partial pressure. (See Goodwin Abstract, Figs. 1-4 and 9-11, [0005], and [0040]-[0048] wherein an enclosure includes a sparger comprises a plenum chamber formed with a gas permeable membrane 60, i.e. 60 is a flexible sheet with gas permeable perforations therein. Gas is delivered via a pressure differential control mechanism, i.e. a gas source and a manifold with controlled valves, such that partial pressure of a gas such as oxygen is controlled within the chamber.)



modified Erdenberger discloses all the claim limitations as set forth above but does not specifically disclose where the lid is removably sealable to the enclosure.

Gyure discloses a bioreactor comprising an enclosure with a lid that is removably sealable to the enclosure. (See Gyure Fig. 2A and [0094] wherein a lid 250 is removably sealable via fasteners 251 to the enclosure.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a removably sealable lid as described by Gyure the device of modified Erdenberger because such a lid is known to be provided in bioreactors such as those described by Erdenberger and such a lid allows the effective incorporation of bioreactor ports and mixing systems as would be desirable in the device of modified Erdenberger.



Regarding claim 2 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where said pressure differential control mechanism comprises a pump. (See Goodwin [0047] 

Regarding claim 4 modified Erdenberger discloses all the claim limitations as set forth above as well as the device wherein the pump is configured in selective fluid
communication with the chamber. (See Goodwin [0048] wherein valves configure the pump to be in selective communication with the chamber.)


Regarding claim 5 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where the control system housing further encloses sensors operably coupled to the differential control mechanism. (See Erdenberger [0226], [0232]  and [0236] wherein a sensor unit 138C includes a sensors for monitoring/controlling  conditions and operably coupled to control the differential control mechanism, i.e. via a controller, to provide process control in response to sensed conditions.)


Regarding claim 6 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where the control system housing further encloses temperature monitoring and control elements operably coupled to control the differential control mechanism in response to temperature measurements of contents in the chamber. (See Erdenberger [0226], [0232]  and [0236] wherein a sensor unit 138C includes a temperature sensor for monitoring/controlling temperature and operably coupled to control the differential control mechanism, i.e. via a controller, to provide process control in response to sensed temperature.)


Regarding claim 8 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where the control system housing further encloses pH monitoring and control elements operably coupled to control the differential control mechanism in response to pH measurements of contents in the chamber. (See Erdenberger [0226], [0232]  and [0236] wherein a sensor unit 138C includes a pH sensor for monitoring/controlling pH and operably coupled to control the differential control mechanism, i.e. via a controller, to provide process control in response to sensed pH.)

Regarding claim 9 modified Erdenberger discloses all the claim limitations as set forth above as well as the device further comprising at least one upper access mechanism allowing user-selective communication of non-gaseous elements between the interior of the enclosure and an exterior. (See Erdenberger Fig. 1B wherein there is an upper access mechanism, i.e. port, 134 allowing user-selective communication of non-gaseous elements between the interior of the enclosure and an exterior.)


Regarding claim 11 Erdenberger discloses pressure-controlled bio-growth chamber apparatus for optimal cellular growth comprising: (See Abstract)

an enclosure comprising: at least one outer wall defining an interior chamber with an opening, the walls being configured to receive a lid to cover the opening to seal the chamber from ambient atmosphere; and, a floor connected to the at least one wall to define a bottom boundary of the chamber; (See Erdenberger Fig.1A-1B, 7, and 22 wherein there is an enclosure, i.e. bag, comprising an outer wall defining an interior chamber with an opening and the walls are configured to receive a lid to cover the 

a control system housing exterior to and coupled to the enclosure; (See Erdenberger [0081] wherein there is a support structure 106 which is exterior to and coupled to the enclosure and includes controllers, i.e. and is this a control system housing)

 a circulation mechanism operably coupled to the enclosure and configured to agitate a liquid medium within, (See Erdenberger [0079]-[0080] wherein there is at least one mechanism operably coupled to the enclosure configured to introduce or aspirate fluids from the chamber, i.e. a circulation mechanism, and such introduction and aspiration of materials agitates liquid medium within.)

wherein said at least one outer wall is at least partially comprised of a gas permeable section having a first side and a second side and adapted to communicate gaseous elements from an interior of said enclosure to an exterior of said enclosure while substantially containing a liquid medium in the chamber and on the first side of the gas permeable section,  wherein said at least one outer wall at least partially comprised of a gas permeable section defines a plenum chamber between the second side of the gas permeable section and an exterior of said enclosure, wherein the chamber is adapted to contain liquid media and biological matter supported on the gas permeable section.  (See Erdenberger Fig. 22 wherein the outer wall has a gas permeable section 406 having a first side and a second side adapted to communicate gas from an interior of said enclosure to an exterior of said enclosure while containing liquid medium in the chamber on a first side of the gas permeable section.  The outer wall comprised of a gas permeable section defines a plenum chamber 418 between a second side of the gas permeable 

Erdenberger also disclose controlling gas delivery does not specifically disclose the use of a gas introduction system comprising a gas permeable membrane forming a floor of the enclosure.

Goodwin ‘805 discloses a bioreactor having an enclosure wherein a floor of the enclosure comprises a substantially planar, solid, gas permeable membrane having a first side and a second side adapted to communicate gaseous elements between an interior of said chamber and an exterior of said chamber while substantially containing the liquid medium in the chamber and supported substantially by the first side of the gas permeable membrane. (See Goodwin Fig. 14 and Abstract, Col. 8 Lines 32-45 and Col. 15 Lines 17-49 wherein a bioreactor enclosure has a floor formed from a gas permeable membrane which is impermeable to liquids.  The gas permeable membrane is substantially planar as shown in the Figure 14 and is formed from solid polymeric materials, i.e. it is solid. Since the gas permeable membrane forms the floor of the enclosure and is impermeable to liquids when liquid medium is placed on a first side of the gas permeable membrane it substantially supports the liquid medium thereon.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide floor comprising a sparger formed of a gas permeable membrane as described by Goodwin ‘805 in the device modified Erdenberger because such a sparger provides a flexible and economical sparging device capable of gas delivery as would be desirable for use in the device of Erdenberger,
	Furthermore assuming arguendo in regards to the shape of the gas permeable membrane being substantially planar it is noted that such a modification would have required a mere change in shape of the membrane which would have been obvious to one of ordinary skill in the art at the time of invention 

Goodwin et al. discloses a bioreactor wherein a floor of the enclosure comprises a gas permeable membrane which defines a chamber.  Said gas permeable membrane is connected to a pressure differential control mechanism is configured to controllably introduce a predetermined gaseous element into the plenum chamber at a controlled partial pressure. (See Goodwin Abstract, Figs. 1-4 and 9-11, [0005], and [0040]-[0048] wherein an enclosure includes a sparger comprises a plenum chamber formed with a gas permeable membrane 60, i.e. 60 is a flexible sheet with gas permeable perforations therein. Gas is delivered via a pressure differential control mechanism, i.e. a gas source and a manifold with controlled valves, such that partial pressure of a gas such as oxygen is controlled within the chamber.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sparger with a pressure differential control mechanism as described by Goodwin et al. in the device modified Erdenberger because such a control mechanism allows for the delivery of gas as is required by modified Erdenberger and provides for a more controlled gas delivery as would be desirable for use in the device of modified Erdenberger.

modified Erdenberger discloses all the claim limitations as set forth above but does not specifically disclose an outer wall configured to receive a lid which is removably sealable to the enclosure.

Gyure discloses a bioreactor comprising an enclosure with an outer wall and a lid that is removably sealable to the enclosure. (See Gyure Fig. 2A and [0094] wherein a lid 250 is removably sealable to an outer wall via fasteners 251 to the enclosure.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a removably sealable lid as described by Gyure the device of modified Erdenberger because such a lid is known to be provided in bioreactors such as those described by Erdenberger and such a lid allows the effective incorporation of bioreactor ports and mixing systems as would be desirable in the device of modified Erdenberger.


Regarding claim 12 modified Erdenberger discloses all the claim limitations as set forth above as well as the device  where said pressure differential control mechanism comprises a pump. (See Goodwin [0047] wherein the pressure differential control mechanism comprises a compressor which pumps the gas, i.e. it is a pump.)


Regarding claim 14 modified Erdenberger discloses all the claim limitations as set forth above as well as the device wherein the pump is configured in selective fluid communication with the chamber. (See Goodwin Fig. 3 wherein valves 112A-112D place the gas source, i.e. pump, in selective communication with the chamber.)

Regarding claim 15 modified Erdenberger discloses all the claim limitations as set forth above as well as the device further comprising a sealable filtration mechanism. (See Erdenberger [0080] wherein openings and tubes are provided with filters, i.e. filtration mechanisms, which are sealable in any number of ways, i.e. closing an open end of the tube, sealing the tubes to the bioreactor etc.)




Regarding claim 17 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where the control system housing further encloses temperature monitoring and control elements operably coupled to control the differential control mechanism in response to temperature measurements of contents in the chamber. (See Erdenberger [0226], [0232]  and [0236] wherein a sensor unit 138C includes a temperature sensor for monitoring/controlling temperature and operably coupled to control the differential control mechanism, i.e. via a controller, to provide process control in response to sensed temperature.)


Regarding claim 19 modified Erdenberger discloses all the claim limitations as set forth above as well as the device where the control system housing further encloses pH monitoring and control elements operably coupled to control the differential control mechanism in response to pH measurements of contents in the chamber. (See Erdenberger [0226], [0232]  and [0236] wherein a sensor unit 138C includes a pH sensor for monitoring/controlling pH and operably coupled to control the differential control mechanism, i.e. via a controller, to provide process control in response to sensed pH.)



Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdenberger et al. (US 2014/0349385) Goodwin et al. (US 8,603,805 herein referred to as Goodwin ‘805) in view of Goodwin et al. (US 2013/0082410) in view of Gyure (US 2009/0130704) as applied to claims above, and further in view of Gilmore et al.  (US 6,420,187).

Regarding claim 3 modified Erdenberger discloses all the claim limitations as set forth above as well as the device wherein the pump is in selective fluid communication with the plenum via valves but does not specifically disclose wherein the pump comprises a syringe pump.

Gilmore et al. discloses a sparging device wherein gas is provided into a chamber by utilizing a syringe pump to control gas delivery into the chamber. (See Gilmore Fig. 5 and Col. 4 Lines 34-47 wherein gas is delivered to a sparger by utililizing a syringe pump 500.)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a syringe pump to deliver gas as described by Gilmore et al. in the device of modified Erdenberger because such a syringe pump is known in the art to be provided in sparging systems such as those described by modified Erdenberger and such a syringe pump allows controlled gas delivery and represents a known preferred gas source as would desirable for use in the device of modified Erdenberger.

Regarding claim 13 modified Erdenberger discloses all the claim limitations as set forth above as well as the device wherein the pump is in selective fluid communication with the plenum via valves but does not specifically disclose wherein the pump comprises a syringe pump.

Gilmore et al. discloses a sparging device wherein gas is provided into a chamber by utilizing a syringe pump to control gas delivery into the chamber. (See Gilmore Fig. 5 and Col. 4 Lines 34-47 wherein gas is delivered to a sparger by utililizing a syringe pump 500.)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a syringe pump to deliver gas as described by Gilmore et al. in the device of modified Erdenberger because such a syringe pump is known in the art to be provided in sparging systems such as those described by modified Erdenberger and such a syringe pump allows controlled gas delivery and represents a known preferred gas source as would desirable for use in the device of modified Erdenberger.


Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdenberger et al. (US 2014/0349385) in view of Goodwin et al. (US 8,603,805 herein referred to as Goodwin ‘805) in view of Goodwin et al. (US 2013/0082410) in view of Gyure (US 2009/0130704) as applied to claims above, and further in view of Berger et al. (US 2013/0064738)

Regarding claim 7 modified Erdenberger discloses all the claim limitations as set forth above but does not specifically disclose pressure sensors which control the differential control mechanism in response to pressure measurements of contents in the chamber.

Berger et al. discloses a bioreactor a material input with a control system and differential control mechanism and where a control system housing encloses pressure monitoring and control elements operably coupled material addition control mechanism in response to pressure measurements of contents in the chamber.(See Berger Abstract and [0070] wherein the housing comprises pressure monitoring and control elements, i.e. sensor 39, coupled to control the control mechanism in response to pressure measurements.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide pressure sensors operably coupled to a control system as described by Berger in the device of modified Erdenberger because such pressure sensors allow more controlled bioreactor operation and optimal cellular growth as would be desirable in the device of modified Erdenberger.


Regarding claim 18 modified Erdenberger discloses all the claim limitations as set forth above but does not specifically disclose pressure sensors which control the the differential control mechanism in response to pressure measurements of contents in the chamber.

Berger et al. discloses a bioreactor a material input with a control system and differential control mechanism and where a control system housing encloses pressure monitoring and control elements operably coupled material addition control mechanism in response to pressure measurements of contents in the chamber.(See Berger Abstract and [0070] wherein the housing comprises pressure monitoring and control elements, i.e. sensor 39, coupled to control the control mechanism in response to pressure measurements.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide pressure sensors operably coupled to a control system as described by Berger in the device of modified Erdenberger because such pressure sensors allow more controlled bioreactor operation and optimal cellular growth as would be desirable in the device of modified Erdenberger.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s claim amendments newly cited references and rational were applied to teach the newly added features and overcome and deficiencies in the previously cited art.  As such applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799